Citation Nr: 0331365	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty in the 
U.S. Navy from March 1969 to April 1973.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which denied service connection for bilateral hearing 
loss, and continued a noncompensable rating for residuals of 
a right knee injury.  In the same decision, the RO increased 
the evaluation of residuals of a right hand injury to 10 
percent.  In his notice of disagreement with the September 
2001 decision, the veteran limited his appeal to the issues 
of service connection for bilateral hearing loss and a 
compensable rating for residuals of a right knee injury.  
This case was previously before the Board in March 2003, when 
the Board denied a compensable rating for residuals for a 
right knee injury, and determined that additional development 
was needed on the matter of service connection for bilateral 
hearing loss.  The additional development has been completed 
and is addressed below.  

By a January 2002 decision, the RO denied the veteran's 
September 2001 claim of service connection for tinnitus.  He 
did not file a notice of disagreement with that decision.  
Hence, that issue is not before the Board.  

In March 2002, the veteran requested a hearing before a 
Veteran's Law Judge in Washington, DC.  Such hearing was 
scheduled for September 27, 2002, but by correspondence from 
his representative received in August 2002, the veteran 
canceled the hearing request.  


FINDING OF FACT

Competent evidence relates the veteran's current bilateral 
hearing loss to presumed noise exposure in service.  



CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  The VCAA provides, among other things, for 
notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, in a 
decision on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C.A. § 7104(a).  The Federal Circuit 
further held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in 
that it provided 30 days to respond to notice, which was 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.

Pursuant to the Board's March 2003 request for additional 
development, VA arranged for an examination to evaluate the 
veteran's hearing loss.  The RO has not reviewed this 
evidence, and there is no indication that the veteran waived 
AOJ initial consideration of the evidence obtained.  Under 
such circumstances, the Board would ordinarily have no 
recourse but to remand the case for AOJ initial consideration 
of additional evidence.  However, as the record is adequate 
for the determination that is to be made, and since decision 
below represents a full grant of the benefit sought on 
appeal, remanding the case to the RO for initial 
consideration of the evidence obtained would serve no useful 
purpose and cause needless delay.

Essentially, the veteran contends that service connection for 
bilateral hearing loss is warranted inasmuch as he was 
subjected to acoustic trauma in service as a mechanic aboard 
his Navy ship.  His DD Form 214 indicates he served aboard 
the U.S.S. Enterprise (CVAN-65).  He states that he was 
exposed to noise aboard ship while working in boiler rooms, 
and was exposed to noise from diesel engines, pumps, and 
electrical motors.

Service medical records include a February 1969 report of 
medical examination on the veteran's enlistment that shows 
that his hearing was within normal limits.  An October 1971 
clinical report indicates he was seen for irrigation of 
bilateral ear cerumen.  A March 1973 report of medical 
examination on his separation from service is negative for 
ear abnormalities.  Whispered voice hearing was 15/15, 
bilaterally.  

Post-active duty medical evidence includes a report of Naval 
Reserve medical examination in September 1991, when 
audiometry resulted in a diagnosis of bilateral hearing loss.  
Puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
55
50
LEFT
0
15
30
30
45

Private audiometric examination reports dated from September 
1999 to June 2001 reflect bilateral moderate to severe 
hearing loss.  

In a report of VA examination in May 2003, it was noted that 
the veteran complained of progressive problems with high-
pitched noises, especially female voices, and that his 
hearing problems made it difficult for him to understand the 
girls on a softball team he coached.  He tended to favor his 
left ear.  He told the examiner that during service he was 
exposed to noise from aircraft engines, pumps, radar, 
computers, noise in boiler rooms, and noise generated by 
diesel engines.  He recalled that no hearing protection was 
issued or worn at that time.  He stated that he sustained 
civilian noise exposure as a mechanic, and from shooting 
firearms, and from motorcycles, but that he wore hearing 
protection when shooting firearms.  On audiometric 
examination, puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
60
65
LEFT
15
25
35
45
55

Speech audiometry revealed speech recognition ability of 92 
percent, bilaterally.  The diagnosis was mild to moderately 
severe sensory hearing loss in the right ear; and mild to 
moderate sensory hearing loss in the left ear.  The examiner 
stated:

The [claims] file was reviewed.  Testing 
done [in February 28, 1969] indicates 
hearing within normal limits bilaterally 
upon entrance into the military.  No 
further military testing was found.  The 
veteran reports significant military and 
civilian noise exposure.  It is likely 
that both his military and civilian noise 
exposure contributed to the hearing loss 
seen today. 

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).
For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

It is not in dispute that the veteran now has a bilateral 
hearing loss disability.  VA audiometry established he has a 
bilateral hearing loss disability as defined in 38 C.F.R. 
§ 3.385.  The record also amply demonstrates noise trauma 
exposure in service, as the veteran served in boiler rooms 
aboard the U.S.S. Enterprise, a known noisy environment.  
Competent evidence (the opinion by the May 2003 VA examiner) 
now shows that the veteran's bilateral hearing loss 
disability is, at least in part, related to acoustic trauma 
he experienced in service.  The requirements for establishing 
service connection are met, and service connection for 
bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral ear hearing loss is granted.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



